Citation Nr: 0424868	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-27 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for non-service-connected death pension 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


REMAND

The veteran served in the Philippine Guerrilla from February 
20, 1945 to April 17, 1945.  He died in August 2001.  The 
appellant (also referred to as "claimant") is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In September 2002, the 
appellant submitted an Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse (including Death Compensation).  In a 
March 2003 rating decision, the RO denied the appellant's 
claim.  The appellant entered a notice of disagreement with 
this decision in June 2003; the RO issued a statement of the 
case in August 2003; and the appellant entered a substantive 
appeal, on a VA Form 9, which was received in September 2003.  


REMAND

On an attachment to a VA Form 9 dated and received in 
September 2003, the appellant checked the block to "request 
a BVA hearing by a BVA member visiting the Manila Regional 
Office."  For these reasons, the RO should schedule the 
appellant for a hearing before a member of the Board at the 
RO.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for the following 
development:

The RO should schedule the appellant for 
a Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the appellant and her 
representative.  The claims file should 
then be returned to the Board in 
accordance with current appellate 
procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




